Spencer, J.
Defendants reside in Mississippi. Plaintiffs sued them by attachment, alleging that Mrs. Hord was indebted to them on account. Jos. Hoy & Co. were made garnishees. A curator ad hoc was appointed for the defendants, who made no personal appearance in the court below. Hoy & Co. pending the suit went into bankruptcy. The court below gave judgment in favor of plaintiffs On March 5, 1874, Mrs. Mary J. Hord presented by her attorneys-against Mrs. Hord. This judgment was rendered May 24, 1872. *53her petition praying for an appeal from said judgment. This appeal was granted, and our predecessors affirmed the judgment of the lower court, Mr. Justice Wyly dissenting. Application for a rehearing was made, and the present court granted the rehearing which is now before us for consideration.
Our attention has been called to the fact that this appeal has been taken by the wife without the authorization of her husband, or the court. We agree with the opinion of Mr. Justice Wyly that the proper disposition of the case is to dismiss the appeal, the wife having no capacity to prosecute it without authority of the husband or "the court. 21 A. 576.

It is therefore ordered that this appeal he dismissed.